DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2019 is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed pinching sensor in combination as claimed including a first conductor portion extending in an extension direction of the linear conductor portion, opposing the linear conductor portion, and having a plurality of slits arranged in the extension direction, wherein supply of a high-frequency signal to the linear conductor portion generates an electric field around each portion of the plural slits, and a change of the electric field caused by interference with a detected object changes a reflection coefficient of the linear conductor portion.

A detected element including a transmission channel, a slit being formed in the transmission channel and on at least one of the conductor layers arranged on the top and bottom surfaces; and
A detecting unit supplying a high-frequency signal to an input portion of the linear conductor layer, generating an electric field around a slit portion of the conductor layer on which the slit is formed, and detecting a change in a reflection coefficient of at input portion, the change being caused by a change in the electric field generated by interference with a detected object.
With regard to claims 2-4 and 6-12, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Iott et al. (US 2012/0125078 A1) generally relate to pinch detection from movable panels, such as for an opening of a vehicle roof, and particularly to a pinch detection system.  A 
Zimmer et al. (US 2009/0178343 A1) relates to a new pinch sensor or anti-entrapment sensor.  A pinch sensor for an automotive vehicle includes a flat, first braided electrically conductive member, and a flat, second braided electrically conductive member spaced from the first braided material.  A compressible dielectric layer is interposed between the first and second braided members and a polymeric housing encases the first and second braided members and the dielectric layer.  However, Zimmer et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858